DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Restriction/Election Requirement
2.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

3.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species corresponds to the dopant material are as follows: 
	
				Group 1:	formula (D1) and
				Group 2:	formula (D2).

4.	The claims are directed to an additional restriction/election requirement as grouped below:
				Group 3:	Claims 1-5 and 10-38 and
				Group 4:	Claims 6-9.

5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common technical feature is disclosed by Hatakeyama et al. (WO 2016/152418 A1), which discloses the following organic electroluminescent (EL) device:

    PNG
    media_image1.png
    376
    386
    media_image1.png
    Greyscale

(Fig. 1) comprising substrate (101), anode (102), hole-injecting layer (103), hole-transporting layer (104), light-emitting layer (105), electron-transporting layer (106), electron-injecting layer (107), and cathode (108) (Fig. 1; pages 81-82 of the Machine Translation); the light-emitting layer comprises host compound (first compound) in combination with the dopant materials of the following form (pages 11-12, lines 454-469 of the Machine Translation):

    PNG
    media_image2.png
    166
    205
    media_image2.png
    Greyscale

(page 4 of the Machine Translation).  Embodiments are disclosed (for the dopant material):

    PNG
    media_image3.png
    106
    141
    media_image3.png
    Greyscale

(page 55) (equivalent to Applicant’s preferred embodiment (see page 82 of the present national phase publication)) and 

    PNG
    media_image4.png
    154
    173
    media_image4.png
    Greyscale

(page 178) (which has a FWHM of 28 nm (page 76, lines 3157-3170 of the Machine Translation)).

6.	Applicant is required, in reply to this action, to elect a single species in each of the two requirements as set forth above (i.e., one of Groups 1-2 and one of Groups 3-4) to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are generic.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY YANG/Primary Examiner, Art Unit 1786